SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 29, 2010 COLUMBUS MCKINNON CORPORATION (Exact name of registrant as specified in its charter) NEW YORK (State or other jurisdiction of incorporation) 0-27618 16-0547600 (Commission File Number) (IRS Employer Identification No.) , AMHERST, NEW YORK 14228-1197 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code: (716) 689-5400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On October 29, 2010, the registrant issued a press release announcing financial results for the second quarter of fiscal 2011.The press release is annexed as Exhibit 99.1 to this Current Report on Form 8-K. The information contained in this Form 8-K and the Exhibit annexed hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth in such filing. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits. EXHIBIT NUMBER DESCRIPTION Press Release dated October 29, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. COLUMBUS McKINNON CORPORATION By: /s/ Karen L. Howard Name: Karen L. Howard Title: Vice President and Chief Financial Officer (Principal Financial Officer) Dated:October 29, 2010 EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION Press Release dated October 29, 2010
